Decision handed down November 13, 1930,  amended to read as follows: Motion of the insurance carrier for reargument denied. Leave to appeal to the Court of Appeals is granted to the insurance carrier on its own behalf and on behalf of the employer on the question whether the work claimant was engaged in at the time of the accident was conducted for pecuniary gain and thus fell within the scope of the Workmen’s Compensation Law; and on its own behalf as to whether the policy covered the work and the accident for which the award was made. Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hill, JJ.